                         Case 2:19-cv-00209-JCM-NJK Document 57 Filed 10/09/19 Page 1 of 3




                     1   Kirsten A. Milton, State Bar No. 14401
                         Daniel I. Aquino, State Bar No. 12682
                     2   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     3   Las Vegas, NV 89101
                         Tel: (702) 921-2460
                     4   Fax: (702) 921-2461
                         kirsten.milton@jacksonlewis.com
                     5   daniel.aquino@jacksonlewis.com

                     6   Attorneys for Defendant
                         NPSG Global, LLC
                     7
                     8                                 UNITED STATES DISTRICT COURT

                     9                                       DISTRICT OF NEVADA

                10        DEVONTE’ REESE, on his own behalf and on           Case No. 2:19-cv-00209-JCM-NJK
                          behalf of all others similarly situated,
                11                                                          STIPULATION TO EXTEND BRIEFING
                                         Plaintiff,                         SCHEDULE FOR MOTION FOR
                12                                                          CONDITIONAL CERTIFICATION (ECF
                                 vs.                                        No. 52)
                13
                          NPSG Global, LLC, a Foreign Limited-
                14        Liability Company; and, DOES I-X and ROE
                          CORPORATIONS I-X.
                15
                                         Defendants.
                16
                17
                                Defendant NPSG Global, LLC, by and through its counsel of record, and Plaintiff Devonte’
                18
                         Reese, by and through his counsel of record, hereby submit this stipulation requesting a one-week
                19
                         extension for Defendant to file its Opposition to Motion for Conditional Certification, and a one-
                20
                         week extension for Plaintiff to file his Reply.
                21
                                                                  BACKGROUND
                22
                                Plaintiff filed his Motion for Conditional Certification on September 6, 2019. ECF No. 52.
                23
                         Given scheduling conflicts by defense counsel and the need to perform extensive investigation
                24
                         regarding the potential class sought to be conditionally certified, Defendant moved for an extension
                25
                         of time to file its Opposition to October 11, 2019, which this Court granted. ECF No. 56.
                26
                27
                28

Jackson Lewis P.C.
    Las Vegas
                         Case 2:19-cv-00209-JCM-NJK Document 57 Filed 10/09/19 Page 2 of 3




                     1          On October 9, 2019, Plaintiff’s counsel (in anticipation of Defendant’s Opposition being

                     2   filed on October 11, 2019) requested that Defendant agree to a one-week extension for Plaintiff to

                     3   file his Reply, as Plaintiff’s counsel was going to be away from the office for much of the following

                     4   week, and would have a series of conflicting deadlines upon return. Defense counsel, in response,

                     5   advised of scheduling conflicts that had arisen due to unexpected and urgent client issues in another

                     6   matter. After discussion regarding respective schedules, the parties agreed that it would be

                     7   appropriate for each side to have one-week extension to file their respective briefing in order to be

                     8   able to adequately address the substantive merits regarding Plaintiff’s request for conditional

                     9   certification. The parties thus agree that Defendant’s deadline to file its Opposition to Plaintiff’s

                10       Motion for Conditional Certification should be extended by one week, to October 18, 2019.

                11       Further, the parties agree that Plaintiff’s deadline to file his Reply, which would be October 25,

                12       2019 pursuant to Local Rule 7-2(b), should be extended by one week, to November 1, 2019.

                13                                                STIPULATION

                14              NOW THEREFORE, the parties hereby agree and stipulate as follows:

                15              Defendant shall have up to and including October 18, 2019 to file its Opposition to

                16       Plaintiff’s Motion for Conditional Certification (ECF No. 52). Plaintiff shall have up to and

                17       including November 1, 2019 to file its Reply in support of Motion for Conditional Certification.

                18              DATED this 9th day of October 2019.

                19
                20                                                         HKM EMPLOYMENT ATTORNEYS LLP

                21                                                         /s/ Jenny L. Foley
                                                                           Jenny L. Foley, Ph.D., Esq., Bar No 9017
                22                                                         Marta D. Kurshumova, Esq., Bar No. 14728
                                                                           1785 East Sahara, Suite 300
                23                                                         Las Vegas, Nevada 89104
                                                                           Tel:        (702) 625-3893
                24                                                         Fax:        (213) 447-2391
                                                                           E-mail:     jfoley@hkm.com
                25                                                                     mkurshumova@hkm.com
                26
                27
                28
Jackson Lewis P.C.
                                                                          2
    Las Vegas
                         Case 2:19-cv-00209-JCM-NJK Document 57 Filed 10/09/19 Page 3 of 3




                     1                                                   /s/ Jason Rittereiser
                                                                         Jason A. Rittereiser, (pro hac vice)
                     2                                                   Rachel M. Emens, (pro hac vice)
                                                                         Henry Brudney, (pro hac vice)
                     3                                                   600 Stewart Street, Suite 901
                                                                         Seattle, WA 98101
                     4                                                   Tel:       (206) 838-2504
                                                                         Fax:       (206) 260-3055
                     5                                                   E-mail:    jrittereiser@hkm.com
                                                                                    remens@hkm.com
                     6                                                              hbrudney@hkm.com

                     7
                                                                         STUTHEIT KALIN LLC
                     8
                                                                         /s/ Kyann Kalin
                     9                                                   Kyann Kalin, (pro hac vice)
                                                                         1 SW Columbia Street, Suite 1850
                10                                                       Portland, OR 97204
                                                                         Tel:       (971) 285-7578
                11                                                       Fax:       (503) 715-5670
                                                                         Email:     kyann@stutheitkalin.com
                12
                                                                        Attorneys for Plaintiff
                13
                14                                                      JACKSON LEWIS P.C.
                15
                                                                        /s/ Kirsten A. Milton
                16                                                      Kirsten A. Milton, Bar No. 14401
                                                                        Daniel I. Aquino, Bar No. 12682
                17                                                      300 S. Fourth Street, Suite 900
                                                                        Las Vegas, NV 89101
                18                                                      Attorneys for Defendants
                19
                                                                     ORDER
                20
                                  Defendant shall have up to and including October 18, 2019 to file its Opposition to
                21
                         Plaintiff’s Motion for Conditional Certification (ECF No. 52). Plaintiff shall have up to and
                22
                         including November 1, 2019 to file its Reply in support of Motion for Conditional Certification.
                23
                24
                                                  October 10, 2019. 2019.
                                  IT IS SO ORDERED_________________,
                25
                26                                                   __________________________________
                                                                     DISTRICT COURT DISTRICT
                                                                     UNITED STATES    JUDGE    COURT
                27
                28       4816-3097-8217, v. 1

Jackson Lewis P.C.
                                                                         3
    Las Vegas
